 

UNITED STATES DISTRICT COURT FOR THE

EASTERN DISTRICT OF CALIFORNIA g L E D

iam 15 mg

cc.sn
EAsTe §' s

BV

lS

    
  

mc'r counr
F CAL|FORN|A

UNITED STATES OF AMERICA, ) Case No. 2:07CR00049-01 WBS
)
Plaintiff, )
v. ) ORDER FOR RELEASE
) OF PERSON IN CUSTODY
PAUL MATSON, )
)
Defendant. )
)

 

TO: UNITED STATES MARSHAL:
This is to authorize and direct you to release Paul Matsoi\ Case 2:07CR00049-01 WBS from custody

for the following reasons:

Release on Personal Recognizance

__ Bail Posted in the Sum of

Unsecured bond

Appearance Bond With 10% Deposit

Appearance Bond secured by Real Property

 

Corporate Surety Bail Bond

X (Other) Defendant was sentenced to a term of TIME SERVi)D.

 

Issued at Sacramento. CA on October 15, 2018 at @r'/i,a.m.

WA M-
william B. shubb, ` »
United States District Judge

 

   
 

Opy f"OCketll ;

    

